Citation Nr: 1022217	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-36 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The Veteran had active military service from November 1977 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The issue of service connection for a major depressive 
disorder was remanded by the Board in January 2009 to obtain 
additional treatment records and to afford the Veteran a VA 
examination.  A review of the record indicates that the 
Board's instructions have not been substantially complied 
with as private treatment records identified by the Veteran 
have not been included in the claims file, although the RO 
sent a request for the records in February 2010.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The record does not 
indicate whether any response from the private hospital was 
ever received.  Additionally, the RO did not readjudicate the 
issue following the results of a February 2010 VA 
examination.  However, as will be discussed in detail below, 
based on the results of the February 2010 VA examination, 
service connection for a depressive disorder, not otherwise 
specified will be granted.  Therefore, the Veteran is not 
prejudiced by any error in the failure to obtain additional 
treatment records or by the Board's review of additional 
evidence without a waiver from the Veteran that has not been 
reviewed by the RO.

The January 2009 Board decision also denied the appellant's 
claim for service connection for PTSD.  He thereafter 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
February 2010, the Court granted a joint motion by the 
appellant and VA General Counsel, which was incorporated by 
reference, to vacate the Board's decision on that claim and 
remand the case for readjudication in accordance with the 
joint motion.  In the joint motion, the parties agreed that 
the Board's analysis was inadequate because the Board's 
decision was inconsistent as it found the Veteran's reported 
stressors to be insufficient to support a diagnosis of PTSD, 
yet appeared to have conceded a diagnosis of PTSD.  
Additionally, the parties agreed that the Board's finding 
that the Veteran's stressors were insufficient amounted to a 
medical determination that the Board was not qualified to 
make.  

The Veteran's claim for service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO.  


FINDING OF FACT

The Veteran has a depressive disorder not otherwise specified 
that is as likely as not related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his 
depressive disorder not otherwise specified is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board has considered the legislation regarding 
VA's duty to notify and to assist claimants but finds that, 
given the favorable action taken herein with regard to the 
issue of entitlement to service connection for a major 
depressive disorder, no further discussion of the VCAA is 
required with respect to this claim.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

Analysis

The Veteran contends that he has depression related to his 
military service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

At the outset, the Board acknowledges that the Veteran's 
complete service treatment records (STRs) are not of record.  
Importantly, however, the Veteran has reported being seen for 
mild situational anxiety in 1984.  Further, available STRs 
show that he had psychiatric hospitalization from February 
1991 to April 1991 following the death of his grandfather.  
The Veteran was diagnosed with adjustment disorder with 
depressed mood.  

A post-service treatment record dated in March 1997 
(approximately two months after separation from service) 
shows that the Veteran was diagnosed with probable 
depression.  In addition, a record dated in December 2005 
shows a diagnosis of depression.  

The Veteran was afforded a VA examination in February 2010.  
His claims file was reviewed.  Following an exhaustive 
examination, the examiner diagnosed the Veteran with a 
depressive disorder, not otherwise specified.  The examiner 
opined that, given the Veteran's history of treatment for 
depression in service and ongoing treatment over the years, 
it was at least as likely as not that the Veteran's current 
diagnosis of depressive disorder, not otherwise specified was 
related to active duty treatment.  

Here, the evidence shows in-service treatment for depression, 
with an in-service diagnosis of adjustment disorder with 
depressed mood.  The Board notes that the Veteran retired 
from service in January 1997 and that a treatment record 
dated in March 1997 shows a diagnosis of probable depression.  
Subsequent treatment records confirm a diagnosis of 
depression.  Additionally, the only medical opinion of 
record-that of the VA examiner-shows that the Veteran's 
depressive disorder is related to his military service.  
There are no opinions to the contrary.  

The Veteran was treated for depression during service and has 
a current diagnosis of a depressive disorder.  A VA examiner 
provided a positive nexus opinion between this current 
diagnosis and the Veteran's service.  Thus, the Board finds 
that the evidence of record supports the conclusion that the 
Veteran's depressive disorder is attributed to his period of 
active military service.  Consequently, and based on this 
evidentiary posture, the Board concludes that service 
connection for the Veteran's depressive disorder, not 
otherwise specified is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert ,1 Vet. App. at 57-58.  


ORDER

Service connection for a depressive disorder, not otherwise 
specified, is granted.  


REMAND

According to the report of the VA psychiatric examination 
conducted in February 2010, following an exhaustive 
evaluation, the examiner concluded that a diagnosis of PTSD 
was not warranted.  [Rather, the examiner believed that the 
Veteran's psychiatric disability was best characterized as a 
depressive disorder, not otherwise specified.]  Additionally, 
in January 2010 and in March 2009, records of recent VA 
psychiatric treatment were obtained and associated with the 
Veteran's claims folder.  

Clearly, the February 2010 VA psychiatric examination 
report-as well as the records of recent VA outpatient 
psychiatric treatment-are pertinent to the Veteran's claim 
for service connection for PTSD.  However, the agency of 
original jurisdiction has not had the opportunity to consider 
this additional evidence with regard to the Veteran's PTSD 
claim.  Thus, a remand of this issue is necessary.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for service 
connection for PTSD.  In so doing, 
consider the report of the VA 
psychiatric examination conducted in 
February 2010 as well as the records of 
recent VA outpatient psychiatric 
treatment that the Veteran has received 
and that were associated with the 
claims folder in January 2010 and March 
2009.  If the decision remains adverse 
to the Veteran, he and his attorney 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


